DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 14, 17, 19-21, 23 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Shimura et al (US 2012/0230498 A1).
Regarding claim 1, Shimura et al disclose a directional microphone comprising a plurality of layers (Shimura; Fig 1; layer 2a; 2b; 2c; 2d), each layer comprising a single sensing element or an array of sensing elements (Shimura; Fig 1; layer 2a; 2b; 2c; 2d comprises ribbon microphone), the single sensing element or the sensing elements of the array of sensing elements being oriented perpendicular to a respective direction of sensitivity (Shimura; Para [0028]), wherein the plurality of layers are spaced from each other to allow free movement of the sensing elements (Shimura; Fig 1; layer 2a; 2b; 2c; 2d are spaced from each other).

Regarding claim 2, Shimura et al discloses the microphone of claim 1, wherein the plurality of layers comprises: a first layer; and a second layer orthogonal to a second the first layer (Shimura; Para [0025] 2a and 2c are orthogonal to each other), the first layer comprising sensing elements oriented in a first direction, and the second layer comprising sensing elements oriented in a second direction different than the second direction (Shimura; Para [0025]).

Regarding claim 14, Shimura et al disclose the microphone of claim 1, wherein the plurality of layers are separated such that the free movement of the sensing elements occurs without collision with a sensing element in another layer of the plurality of layers (Shimura; Fig 1; ribbon 2a; 2b;2c and 2d are separated).

Regarding claim 17, Shimura et al disclose a sensor system comprising: a frame (Shimura et al; Fig 1; frame 3); a printed circuit board supported in the frame (Shimura et al; Fig 1; PCB 6); a first magnet supported in the frame above the printed circuit board (Shimura et al; Para [0027]); a second magnet supported in the frame below the printed circuit board (Shimura et al; Para [0027]); and a directional microphone according to claim 1 and supported by the printed circuit board between the first and second magnets (Shimura et al; Para [0027]).

Regarding claim 19, Shimura et al disclose a directional microphone comprising:
a plurality of sensing element layers (Shimura et al; Fig 2; sensors 2a 2b 2c 2d), each sensing element layer of the plurality of sensing element layers comprising a sensing 

Regarding claim 20, Shimura et al disclose the directional microphone of claim 19, further comprising: a first magnet (Shimura et al; Para [0027]); and a second magnet spaced from the first magnet (Shimura et al; Para [0027]); wherein the plurality of sensing element layers are disposed between the first and second magnets (Shimura et al; Para [0027]).

Regarding claim 21, Shimura et al disclose the directional microphone of claim 19, wherein the plurality of sensing element layers are spaced from one another to allow free movement of the sensing elements (Shimura et al; Fig 2).

Regarding claim 23, Shimura et al disclose a directional microphone comprising:
a first magnet (Shimura; Para [0028]); and a second magnet spaced from the first magnet (Shimura; Para [0028]); a plurality of sensing element layers disposed between the first and second magnets, each sensing element layer of the plurality of sensing element layers comprising a sensing element (Shimura et al; Fig 2; sensors 2a 2b oriented to sense R channel direction), wherein the sensing element of each sensing .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, 15-16, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Miles et al (US 2020/0162821 A1).
Regarding claim 3, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a stainless steel fiber. However, in the same field of endeavor, Miles et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a stainless steel fiber (Miles et al; Para [0043][0179]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Miller. The motivation to do so would have been to improve the directivity of the microphone device.

Regarding claim 4, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a thin sheet. However, in the same field of endeavor, Miles et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a thin sheet (Miles et al; Para [0043][0179]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone device.

Regarding claim 15, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein the sensing elements in each array of sensing elements are connected in series. However, in the same field of endeavor, Miles et al disclose a microphone wherein the sensing elements in each array of sensing elements are connected in series (Miles et al; Para [0122]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone device.

Regarding claim 16, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein the sensing elements in each array of sensing elements are 

Regarding claim 22, Shimura et al disclose the directional microphone of claim 19, but do not expressly disclose wherein: the sensing element of each sensing element layer of the plurality of sensing element layers is one of an array of sensing elements in each sensing element layer; and the sensing elements in each array of sensing elements are oriented perpendicular to the respective direction of sensitivity. However, in the same field of endeavor, Miles et al disclose a microphone wherein: the sensing element of each sensing element layer of the plurality of sensing element layers is one of an array of sensing elements in each sensing element layer (Miles et al; Para [0086]); and the sensing elements in each array of sensing elements are oriented perpendicular to the respective direction of sensitivity (Miles et al; Para [0086][0216][0233]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone device.


Regarding claim 24, Shimura et al disclose the directional microphone of claim 23, but do not expressly disclose wherein: the sensing element of each sensing element layer of the plurality of sensing element layers is one of an array of sensing elements in each sensing element layer; and the sensing elements in each array of sensing elements are oriented perpendicular to the respective direction of sensitivity. However, in the same field of endeavor, Miles et al disclose a microphone wherein: the sensing element of each sensing element layer of the plurality of sensing element layers is one of an array of sensing elements in each sensing element layer (Miles et al; Para [0086]); and the sensing elements in each array of sensing elements are oriented perpendicular to the respective direction of sensitivity (Miles et al; Para [0086][0216][0233]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone device.

Claims 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Hall et al (US 2014/0247954 A1)
Regarding claim 5, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements is piezoresistive. However, in the same field of endeavor, Hall et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements is piezoresistive (Hall et al; Para [0086]). It .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of West et al (US 2015/0215707 A1).
Regarding claim 6, Shimura et al disclose the microphone of claim 1, but do not expressly disclose but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements is piezoelectric. However, in the same field of endeavor, West et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a thin sheet (West et al; Para [0008]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by West as ribbon unit in the microphone device taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Masaru (JPS5390919A).
Regarding claim 7, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements is magnetoresistive. However, in the same field of 

Regarding claim 8, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements are made of polymers is configured for optical sensing (Miles et al; Para [0181]). However, in the same field of endeavor, Miles et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements are made of polymers is configured for optical sensing (Miles et al; Para [0181]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone device.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Hillenbrand (NPL, High sensitivity piezoelectric microphones based on stacked cellular polymer film).
Regarding claim 9, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein each layer of the plurality of layers are stacked such that the .

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Rayala et al (US 2013/0343571 A1).
Regarding claim 10, Shimura et al disclose the microphone of claim 1, but do not expressly disclose wherein an electrical output of each layer of the plurality of layers is processed to perform signal processing, the electrical outputs having no time delay therebetween. However, in the same field of endeavor, Ravala et al disclose a microphone wherein an electrical output of each layer of the plurality of layers is processed to perform signal processing, the electrical outputs having no time delay therebetween (Ravala et al; Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone array.

Regarding claim 11, Shimura et al in view of Ravala et al disclose the microphone of claim 10, but do not expressly disclose wherein a respective weight is applied to the electrical output of each layer of the plurality of layers such that the signal processing algorithm comprises beamforming. However, in the same field of endeavor, Ravala et al disclose a microphone wherein a respective weight is applied to the electrical output of each layer of the plurality of layers such that the signal processing algorithm comprises beamforming (Ravala et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone array.

Regarding claim 12, Shimura et al in view of Ravala disclose the microphone of claim 11, but do not expressly disclose wherein the respective weights are frequency independent. However, in the same field of endeavor, Ravala et al disclose a microphone wherein the respective weights are frequency independent (Ravala et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Shimura. The motivation to do so would have been to improve the directivity of the microphone array.

Regarding claim 13, Shimura et al disclose the microphone of claim 11, but do not expressly disclose wherein beamforming comprises summing the electrical outputs .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roo (US 2001008559 A1) in view of Shimura et al (US 2012/0230498 A1).
Regarding claim 18, Roo discloses a switch comprising a directional microphone wherein the directional microphone is constructed to turn on the switch dependent on a direction of incoming sound (Roo; Para [0020]) but do not expressly according to claim 1. However, in the same field of endeavor, Shimura et al disclose a microphone according to claim 1. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone taught by Shimura as microphone in the microphone device taught by Roo. The motivation to do so would have been to improve the directivity of the microphone device.



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW A EASON/Primary Examiner, Art Unit 2651